MEMORANDUM OPINION
 
No. 04-11-00299-CV
 
In the Matter of the ESTATE
OF Lewis A. HOPKINS, Deceased
 
From the Probate
Court No. 2, Bexar County, Texas
Trial Court No. 2008-PC-3162
Honorable Tom
Rickhoff, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  June 15, 2011
 
DISMISSED
 
Appellant has filed a
motion to dismiss this appeal.  The motion contains a certificate of service on
counsel for appellee, Mary E. Hopkins, who has not opposed the motion. 
Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of
this appeal are taxed against the appellant.  See id. 42.1(d).
PER
CURIAM